                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 ISS FACILITY SERVICES, INC.,                                      DATE FILED:

                             Plaintiff,
                                                                     20-CV-6591 (RA)
                        v.
                                                                    MEMORANDUM
 FEDCAP REHABILITATION SERVICES,                                   OPINION & ORDER
 INC.,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

       ISS Facility Services, Inc. (“ISS”) brings this action against Fedcap Rehabilitation Services, Inc.

(“Fedcap”) for monetary relief following Fedcap’s alleged breach of two contracts between the parties.

Fedcap does not contest the breach, but instead asserts that ISS cannot maintain this lawsuit because it

failed to satisfy a contractual condition precedent to filing suit. For the reasons articulated below, the

Court agrees. The motion to dismiss is thus GRANTED.

                                           BACKGROUND

       The following facts are drawn from the Complaint, Dkt.1, and the documents attached thereto,

namely, the Hughes Subcontract, Dkt. 1 Ex. A; the Cadman Subcontract, Dkt. 1 Ex. B; and the parties’

emails from October 18 through February 7, 2020; Dkt. 1 Ex. C, E, and F. These facts are assumed to

be true for purposes of resolving the motion. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       ISS is a Texas-based subcontractor that provides facilities services. Compl. ¶ 1. Fedcap is a

New York-based general contractor. Id. ¶ 2. Together, the parties entered the two contracts that form

the basis of this dispute: the Cadman Subcontract and the Hughes Subcontract.
  I.   The Cadman Subcontract

       After the U.S. General Services Administration (“GSA”) awarded Fedcap a contract in

connection with the Duberstein Bankruptcy Courthouse and U.S. Post Office in Brooklyn, New York,

id. ¶ 13, Fedcap engaged ISS to provide operation and maintenance on the project. Id. ¶¶ 14–15. On

June 30, 2014, the parties entered into a subcontract, hereinafter known as the “Cadman Subcontract,”

which required Fedcap to pay ISS for services rendered within 45 days of ISS providing Fedcap an

invoice. See Cadman Subcontract § 2.1. The initial term of the Cadman Subcontract was designated as

July 1, 2014 until June 30, 2024. Compl. ¶ 16.

       The Cadman Subcontract contains a provision governing disputes between the parties, which

provides that:

       “If a dispute or misunderstanding arises between the parties . . . then every reasonable effort
       will be made to settle the dispute without resorting to litigation. The first level of attempted
       resolution will be between the managers at the level at which the dispute arises. If it cannot
       be resolved at that level within twenty business days, the issue shall be committed to
       writing by each party and submitted to the executive of each party with direct responsibility
       for administering this Subcontract . . . . If the executives cannot resolve the dispute within
       an additional twenty (20) business days, then the issue shall be further refined by them or
       their staffs and submitted to the President or Chief Executive Officer (CEO) of each party
       for resolution. Prior to a final decision at this level that does not finally resolve the issue;
       the presidents or CEOs shall discuss the issue and attempt final resolution.”

       Cadman Subcontract § 6.2.1. The dispute resolution provision further states that “[i]n the event

that the dispute, claim or controversy has not been resolved through informal dispute resolution within

sixty (60) days after a party requests mediation, the party seeking relief may file suit in a court of

competent jurisdiction.” Id. § 6.2.2.

 II.   The Hughes Subcontract

       Fedcap was also awarded a contract by the U.S. Federal Aviation Administration (“FAA”) to

provide services at the William J. Hughes Aviation Center in Atlantic City, New Jersey. Id. ¶ 6 (“The

Hughes Contract”). Thereafter, Fedcap again engaged ISS as a subcontractor on the project to provide

operation and maintenance, as it had on the Cadman Contract. Id. ¶ 8. On November 1, 2015, the parties

                                                     2
entered into a sub-contract, hereinafter known as the “Hughes Subcontract,” which, like the Cadman

Subcontract, required Fedcap to pay ISS for services rendered within 45 days of the receipt of an invoice.

See Hughes Subcontract § 2.1. The initial term of the Hughes Subcontract was designated as November

1, 2015 until October 31, 2020. Id. ¶ 9

       The Hughes Subcontract similarly contains a dispute resolution provision, which provides that:

       “If a dispute or misunderstanding arises between the parties . . . then every reasonable effort
       will be made to settle the dispute without resorting to litigation. The first level of attempted
       resolution will be between the managers at the level at which the dispute arises. If it cannot
       be resolved at that level within ten (10) days, the issue shall be committed to writing by
       each party and submitted to the executive of each party with direct responsibility for
       administering this Subcontract . . . . If the executives cannot resolve the dispute within an
       additional ten (10) days, then the issue shall be further refined by them or their staffs and
       submitted to the President or Chief Executive Officer (CEO) of each party for resolution.
       Prior to a final decision at this level that does not finally resolve the issue; the presidents
       or CEOs shall discuss the issue and attempt final resolution.”

Hughes Subcontract § 6.2.1. This dispute resolution provision further states that “[i]n the event that the

dispute, claim or controversy has not been resolved through informal dispute resolution within forty-five

(45) days after a party requests mediation, the party seeking relief may file suit in a court of competent

jurisdiction.” Hughes Subcontract § 6.2.2.

III.   The Breach of the Subcontracts

       ISS alleges that it performed its obligations under both the Cadman and Hughes Subcontracts

and submitted invoices to Fedcap in accordance with the Subcontracts. Compl. ¶¶ 21–22. Fedcap,

however, became delinquent in payments, and ultimately failed to pay ISS over three million dollars.

Id. ¶¶ 23, 25. To address this delinquency, in or around September 2019, ISS purports to have initiated

the dispute resolution process mandated by the Subcontracts. Id. ¶¶ 24–25. On November 15, 2019

Fedcap’s General Counsel, Kenneth Brezenoff, acknowledged in an email to ISS’s General Counsel,

John Sumner, that Fedcap owed over $3,000,000 to ISS. Dkt. 1 Ex. C at 1 (“The total of valid receivables

exceeds $3MM.”). Brezenoff and Sumner then engaged in a series of emails that, according to ISS,



                                                     3
resulted in a global resolution between the parties (the “Resolution”) and—after Fedcap purportedly

breached the Resolution—an amended resolution of the conflict (the “Amended Resolution”).

IV.    The Resolution

       In a December 9, 2019 email, ISS’s General Counsel, Sumner, expressed frustration that ISS had

not yet received from Fedcap “any proposal for paying the amounts admittedly owed by Fedcap to ISS”

and asserted that ISS “need[s] a realistic and formal commitment ASAP for Fedcap paying that balance.”

Dkt. 1 Ex. E at 3. In response, Brezenoff, Fedcap’s General Counsel, stated via email on December 9

that “Fedcap is prepared to commit to a monthly payment of $500,000 per month beginning in January

to retire the amount owed by July, 2020.” Id. at 2. In a December 20, 2019 email, Sumner proposed

that Fedcap pay $200,000 on or before December 31, 2019, and the rest in monthly installments of

$500,000 beginning in January 2020. Id. at 2. After Fedcap purportedly made a payment of $200,000

to ISS, Sumner emailed Brezenoff again on January 7 and asked, “Should I understand that [payment]

as acceptance of the proposal I outlined below . . . ?” Id. (ellipses in original). ISS has not alleged

whether Fedcap ever responded to this final email. ISS characterizes this series of emails as “a global

resolution (the ‘Resolution’) of the outstanding invoices due under the Subcontracts.” Compl. ¶¶ 28–

29.

 V.    The Amended Resolution

       After Fedcap did not make payments to ISS in January and February of 2020, Sumner and

Brezenoff purportedly had a telephone conversation concerning Fedcap’s delinquency. See Dkt. 1 Ex.

F at 1. On February 7, Sumner sent Brezenoff an email that appears to memorialize what was allegedly

discussed in the call, including that:

           •   [Sumner] acknowledged receipt by ISS of the $200,000 payment by FedCap in
               December 2019.
           •   [Sumner and Brezenoff] agreed that the balance remaining due from FedCap to ISS
               is $3,000,000 . . . .



                                                  4
           •   [Brezenoff] acknowledged that FedCap had expected to be able to pay $500,000
               per month over the 6 months (Jan to Jun) to resolve the balance . . . .
           •   [Brezenoff] stated FedCap’s commitment to paying ISS the full balance, but
               [Brezenoff] did not offer a specific plan for doing so during [the] call.
           •   [Brezenoff] noted that FedCap is having similar conversations with a number of its
               other creditors.
           •   [Sumner] replied: (1) that it is important to ISS to have this debt fully paid by June
               30th, 2020 at the latest; (2) that interest should apply on the unpaid balance; and (3)
               requested a proposal from [Brezenoff] on how/when FedCap intended to pay the
               balance.

Id. In that email, Sumner also noted that “[t]o date, [he had] received no follow-up from [Brezenoff]

suggesting any plan from Fedcap for resolving this debt.” Id. at 3. Sumner proposed that Fedcap provide

ISS an affidavit confessing judgment under N.Y. C.P.L.R. § 3218 for $3,000,000. Id. at 3. Brezenoff

responded to this email as follows: “Fedcap confirms the balance owed of $3MM and intends to retire

the amount by June 30, 2020.” Id. at 2. This response made no comment on the proposal that Fedcap

confess judgment or the proposed payment plan. ISS characterizes Brezenoff’s email as an “an amended

resolution with ISS (the ‘Amended Resolution’).” Compl. ¶¶ 37–38.

VI.    The Instant Litigation

       In the months following that correspondence, Fedcap paid ISS $500,000 of the $3,000,000 it

owed ISS, but failed to pay the rest despite ISS’s demands for payment. Id. ¶¶ 39–41. In response, ISS

initiated the instant litigation on August 18, 2020. ISS alleges seven causes of action: (1) breach of the

Subcontracts, (2) breach of the Resolution, (3) breach of the Amended Resolution, (4) account stated,

(5) unjust enrichment, (6) quantum meruit, and (7) accord and satisfaction. On October 6, 2020, Fedcap

filed a motion to dismiss all seven claims under Federal Rules of Civil Procedure 12(b)(1) and/or

12(b)(6). Dkt. 14. Fedcap asserts that because ISS did not comply with the dispute resolution provisions

of the Subcontracts, it cannot maintain its suit for breach of the Subcontracts. It also asserts that ISS

cannot sue for breach of either the Resolution or the Amended Resolution because neither is a legally

binding contract. Finally, Fedcap argues that ISS’s quasi-contractual claims—account stated, unjust



                                                     5
enrichment, quantum meruit, and accord and satisfaction—are not viable given the valid and enforceable

written agreement between the parties that governs this dispute.

                                               LEGAL STANDARD

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint must

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). 1 The Court’s “review is generally limited to the facts and allegations that are

contained in the complaint,” but the Court may also consider “any documents that are either incorporated

into the complaint by reference or attached to the complaint as exhibits.” Blue Tree Hotels Inv.

(Canada), Ltd. v. Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d 212, 217 (2d Cir. 2004). When

adjudicating a challenge to the sufficiency of the pleadings, the Court must accept as true all well-pled

factual allegations and draw all reasonable inferences in favor of the plaintiff. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009).

                                                   DISCUSSION 2

    I.   Breach of the Subcontracts

         ISS contends that “Fedcap has breached the Subcontracts by failing to make payments to ISS as

required by the Subcontracts” and that as a result, “ISS has been damaged in an amount of not less than

$2,500,000.00, plus applicable contractual and statutory interest.” Compl. ¶¶ 43–44. Fedcap does not

dispute that a breach of the Subcontracts occurred; instead, it contends that ISS cannot maintain the

instant litigation because it failed to comply with a contractual condition precedent to this lawsuit:

completion of the dispute resolution process mandated by the Subcontracts. Def. Mem. at 6. Under

these provisions, the parties may file a lawsuit only if their dispute has “not been resolved through


1
  Defendant has moved to dismiss the complaint under both Rule 12(b)(1) and Rule 12(b)(6). Because the Court grants the
motion to dismiss pursuant to Rule 12(b)(6), it need not consider Defendant’s 12(b)(1) argument. See Indig v. Pomona, 18-
CV-10204 (VB), 2019 U.S. Dist. LEXIS 200934, 2019 WL 6173425, at *1 n.1 (S.D.N.Y. Nov. 19, 2019).
2
  The Court will consider ISS’s claims under New York law, as both Subcontracts provide that New York law controls any
disputes that arise under them. See Compl. ¶ 12 (citing Hughes Subcontract § 11.5); id. ¶ 19 (citing Cadman Subcontract §
11.5).

                                                           6
informal dispute resolution within forty-five (45) days after a party requests mediation” under the

Hughes Subcontract or “sixty (60) days after a party requests mediation” under the Cadman Subcontract.

Hughes Subcontract § 6.2.2; Cadman Subcontract § 6.2.2. Because the Complaint alleges only that the

parties “initiated” the dispute resolution process, Fedcap asserts that a condition precedent to this

litigation has not been satisfied, and dismissal is warranted. See Def. Mem. at 6. 3

         The Court agrees with Fedcap. Even when viewing the pleadings and the exhibits attached

thereto in the light most favorable to the plaintiff, ISS has not plausibly alleged that the parties complied

with all the Subcontracts’ dispute resolution provisions, and this matter must therefore be dismissed for

failure to comply with a contractual condition precedent. Other judges in this district have reached the

same conclusion on similar facts. In Merchant House Inc. v. American Steamship Owners Mutual

Protection & Indemnity Association, Inc., for example, the court granted a motion to dismiss a breach of

contract action upon concluding that the plaintiff had failed to plead that it complied with a provision of

the contract requiring it to pursue dispute resolution before commencing litigation. See 12-CV-6982

(RJS), 2013 U.S. Dist. LEXIS 91259, 2013 WL 3270331, at *1–4 (S.D.N.Y. May 31, 2013). As Judge

Sullivan noted in Merchant House, a plaintiff “cannot escape the fact that it ‘chose, with its business

eyes open, to accept the terms, specifications and risk of the . . . contract, including the [dispute

resolution] clause.’” Id. at *4 (citing Westinghouse Elec. Corp. v. N.Y. City Transit Auth., 623 N.E.2d

531, 534 (N.Y. 1993)) (alterations in original). In Duane Reade, Inc. v. St. Paul Fire & Marine Insurance

Company, Judge Rakoff similarly dismissed a breach of contract action upon concluding that the plaintiff

had failed to comply with a contractual provision requiring it to present proof of loss before bringing

suit. See 261 F. Supp. 2d 293, 294–95 (S.D.N.Y. 2003). ISS is likewise bound by the dispute resolution


3
 Fedcap has also submitted a declaration by its General Counsel, Brezenoff, in which he avers that the CEOs of the two
companies never met to discuss this conflict, as the dispute resolution provisions demand. See Dkt. 16 (“Brenzeoff Decl.”)
at ¶ 3. As Fedcap rightly notes, however, this Court may only consider that declaration in making its ruling if it interprets
Fedcap’s motion to dismiss as a 12(b)(1) motion rather than a 12(b)(6) motion. Because the Court analyzes this motion
only under Rule 12(b)(6), the Court will not rely in the Brezenoff Declaration in deciding the instant motion.

                                                              7
clauses in the Cadman and Hughes Subcontracts, and because it is implausible based on the Complaint

(and the documents attached and incorporated thereto) to conclude that ISS complied with these

contractual provisions, this action must be dismissed.

       ISS seems to concede that it did not complete the dispute resolution process required by the

Subcontracts. Instead, it argues that the process need only be completed if the parties failed to reach a

resolution, while here, they resolved the conflict between themselves. Pl. Mem. at 4 (“The CEOs are

only required to meet if ‘the executives cannot resolve the dispute [. . .] .’ Here, appropriately, the

Complaint alleges that the dispute was resolved.” (internal citations omitted)). This argument is plainly

belied by pleadings and the exhibits attached thereto. According to the Complaint, a dispute arose

between the parties when Fedcap failed to pay ISS for services provided, in violation of the Subcontracts.

See Compl. ¶¶ 21, 23. Although the exhibits attached to the Complaint show that parties attempted to

resolve this dispute internally, it appears based on these exhibits that a definitive agreement was never

reached. See Dkt. 1 Ex. C, E–F; see also infra. Accordingly, the only reasonable conclusion the Court

can draw from these pleadings is that a contractual dispute does in fact still exist between the parties and

that a condition precedent has thus not been met.

       The first cause of action is accordingly dismissed.

 II.   Breach of the Resolution and Amended Resolution

       ISS has also brought claims for breach of the “Resolution,” Compl. ¶¶ 45–47 (“Fedcap has

breached the Resolution Agreement by failing to make payments to ISS as required by the Resolution

Agreement, namely by failing to make payment of $500,000.00 per month commencing in January 2020

and continuing through June 2020”) and the “Amended Resolution,” id. (“Fedcap has breached the

Amended Resolution by failing to pay the amount due from Fedcap to ISS, namely the full amount of

$3,000,000.00 by June 30, 2020, as agreed to by Fedcap in the Amended Resolution.”). Fedcap responds




                                                     8
to this claim by asserting that neither the Resolution nor the Amended Resolution are enforceable

contracts, and that their breach is not actionable. Def. Mem. 8–9. The Court agrees.

       To state a claim for breach of contract under New York law, a plaintiff must allege “(1) the

existence of an agreement, (2) adequate performance of the contract by the plaintiff, (3) breach of

contract by the defendant, and (4) damages.” Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d Cir.

1996). “An exchange of emails may constitute an enforceable agreement if the writings include all of

the agreement’s essential terms, including the fee, or other cost, involved.” Kasowitz, Benson, Torres &

Friedman, LLP v. Reade, 98 A.D.3d 403, 404 (N.Y. App. Div. 2012), aff’d, 987 N.E.2d 631 (N.Y.

2013); see also Brighton Inv., Ltd. v. Har-ZVI, 88 A.D.3d 1220, 1222 (N.Y. App. Div. 2011). “[F]or an

acceptance to be effective, it must comply with the terms of the offer and be clear, unambiguous and

unequivocal.” King v. King, 208 A.D.2d 1143, 1143–44 (N.Y. App. Div. 1994); see also Kolchins v.

Evolution Mkts., Inc., 96 N.E.3d 784, 786–89 (N.Y. 2018) (finding the plaintiff’s statement “I accept.

pls [sic] send contract.” in response to an email setting out the terms of an employment contract to be a

valid acceptance of the defendant’s offer because it “sufficiently evince[d] an objective manifestation of

an intent to be bound for purposes of surviving a motion to dismiss”).

       The Court’s decision in Sullivan v. Ruvoldt is instructive here, as Defendant rightly notes. See

16-CV-583 (ER), 2017 U.S. Dist. LEXIS 44544, 2017 WL 1157150 (S.D.N.Y. Mar. 24, 2017). In that

case, two former law partners exchanged a series of emails discussing how to dissolve their partnership.

Id. at *1–2. In these emails, the defendant sent the plaintiff five proposed steps that the parties could

take to sever the plaintiff from the partnership, then requested that the plaintiff “email back that this is

agreeable.” Id. at *1, *6. The plaintiff later responded to a different email, but never wrote back in a

way that demonstrated that he was accepting the five-step proposition the defendant had outlined. Id.

The Court concluded that the emails did not form an enforceable contract because, while there was an

offer, there was no acceptance of that offer. Id. at *6. Although the plaintiff continued communicating


                                                     9
with the defendant after the offer was made, his emails contained “no statement that unambiguously

constitute[d] assent to [defendant’s] proposal.” Id.

       On December 9, 2019, Brezenoff emailed Sumner that “Fedcap [wa]s prepared to commit to a

monthly payment of $500,000 per month beginning in January to retire the amount owed by July, 2020.”

Dkt. 1 Ex. E at 2. Brezenoff’s language—“prepared to commit to,” rather than “commits to”—suggests

that ISS may not have intended for this language to form a contractual offer. In any event, Sumner

responded in a December 20, 2019 email, not with an acceptance, but with a counteroffer: that Fedcap

pay $200,000 on or before December 31, 2019, and the rest in monthly installments of $500,000

beginning in January 2020. Id. at 2. See International Paper Co. v. Suwyn, 966 F. Supp. 246, 254

(S.D.N.Y. 1997) (“A reply to an offer which purports to accept it but is conditional on the offeror’s

assent to terms additional to or different from those offered is not an acceptance but is a counter-offer.”

(quoting Restatement 2d of Contracts § 59)). Like in Sullivan, ISS has not adequately pled that Brezenoff

or anyone else from Fedcap accepted this counteroffer. And although Fedcap purportedly made a

payment of $200,000 following this counteroffer, the exhibits attached to the Complaint leave

unanswered the question as to whether ISS understood it to be an acceptance of the counteroffer. Indeed,

after Fedcap made the payment, Sumner asked Brezenoff “Should I understand that [payment] as

acceptance of the proposal I outlined below . . .?” Id. Brezenoff never responded.

       Similarly, ISS has not pled that its February offer—identified by ISS as the “Amended

Resolution”—was accepted by Fedcap. Like the defendant in Sullivan, after Sumner sent Brezenoff

proposed steps to resolve the conflict between the parties, Brezenoff responded, but said nothing

definitive to indicate he was accepting the proposal, only that “Fedcap confirms the balance owed of

$3MM and intends to retire the amount by June 30, 2020.” Dkt. 1 Ex. F at 3 (email dated February 7).

       In sum, these emails demonstrate offers, counteroffers, and statements of obligation. But these

email communications make implausible the allegation “that there was a meeting of the minds between


                                                    10
[the parties] over sufficiently definite terms to constitute an enforceable contract” here. Hudson &

Broad, Inc. v. J.C. Penney Corp., 553 F. App’x 37, 39 (2d Cir. 2014). The Resolution and Amended

Resolution are thus not enforceable contracts.

         The second and third causes of action are accordingly dismissed.

III.     Remaining Claims

         In the alternative, ISS brings claims of unjust enrichment and quantum meruit, on the grounds

that it performed a valuable service for Fedcap and was not paid for that service. Compl. ¶¶ 56–63. It

also brings a claim for account stated, asserting that Fedcap received, accepted, and acknowledged the

accuracy of ISS’s invoices, but failed to pay them in their entirety. Id. ¶¶ 51–55. These claims cannot

survive a motion to dismiss because New York law precludes a plaintiff from recovering under any of

these theories so long as a valid and enforceable written contract governing the subject matter exists

between the parties. See Lexington Ins. Co. v. Tokio Marine & Nichido Fire Ins. Co., 11-CV-391 (DAB),

2011 U.S. Dist. LEXIS 100801, 2011 WL 3962641, at *3 (S.D.N.Y. Sept. 7, 2011) (“[W]hen a ‘valid

and enforceable’ written contract governs the subject matter in dispute, a plaintiff may not recover under

a theory of unjust enrichment.”); A. Montilli Plumbing & Heating Corp. v. Valentino, 90 A.D.3d 961,

962 (N.Y. App. Div. 2011) (dismissing a “cause of action for an account stated [as] simply an alternative

theory of liability to recover the same damages allegedly sustained as a result of the breach of contract”);

Zito v. Fischbein, Badillo, Wagner, & Harding, 35 A.D.3d 306, 307 (N.Y. App. Div. 2006) (“[G]iven

that an enforceable oral contract exists, covering the matter of plaintiff’s compensation, recovery for

those services in quantum meruit is precluded.”). 4




4
  ISS also brings a claim for accord and satisfaction, Compl. ¶¶ 64–68, but seems to have abandoned that claim in its briefing
on the instant motion. See State St. Banking Trust Co. v. Inversiones Errazuriz Limitada, 374 F.3d 158, 172 (2d Cir. 2004)
(“When a party fails adequately to present arguments in [its] brief, we consider those arguments abandoned.”). Even if the
claim were not abandoned, it would fail on the merits, for accord and satisfaction is an affirmative defense and does not form
the basis for an independent cause of action under New York law. Kaufman v. Coplan, 2020 N.Y. Misc. LEXIS 406, 2020
WL 434338, at *3 (N.Y. Sup. Ct. Jan. 28, 2020).

                                                             11
       ISS counters that because Fedcap has not conceded that an enforceable contract exists between

the parties, ISS should be permitted to pursue its quasi-contractual claims. It cites Trend & Style Asia

HK Co. v. Pacific Worldwide, Inc., 14-CV-9992 (SAS), 2015 U.S. Dist. LEXIS 89926, 2015 WL

4190746 (S.D.N.Y July 10, 2015), in which Judge Scheindlin refused to dismiss the plaintiff’s quasi-

contractual claims, but held that if the defendants “admit[ted] that there was a contract even while

denying liability under it, then [she would] dismiss as duplicative the quasi-contract allegations.” Id. at

*6. Here, Fedcap has explicitly acknowledged that the parties are bound by the written Subcontracts.

Reply at 5. And even if it had not done so, that the parties are bound by the Subcontracts is a fact that

inherently underlies Fedcap’s argument; if the parties were not bound by the Subcontracts, then ISS

would not be bound by the dispute resolution provisions as Fedcap claims it is. See Def. Mem. at 6–8.

Trend & Style is thus inapposite. Because valid and enforceable contracts govern this dispute, ISS’s

unjust enrichment, quantum meruit, and account stated claims must be dismissed.

       ISS also contends that if the Resolution and Amended Resolution are not binding contracts, then

it should be permitted to pursue quasi-contract claims for violations of those agreements. But the unjust

enrichment, quantum meruit, and account stated claims are all clearly based in violation of the

Subcontracts, not the Resolutions. ISS’s unjust enrichment and quantum meruit claims allege that ISS

performed a valuable service for Fedcap and was not paid for that service. Compl. ¶¶ 56–63. ISS’s

account stated claim asserts that Fedcap received, accepted, and acknowledged the accuracy of ISS’s

invoices, but failed to pay them in their entirety. Id. ¶¶ 51–55. The services ISS provided for Fedcap—

and the invoices stemming from those services—were completed before the Resolution or the Amended

Resolution were even contemplated. ISS’s argument thus fails.

       The fourth, fifth, sixth, and seventh causes of action are accordingly dismissed.




                                                    12
                                            CONCLUSION

         For the foregoing reasons, the motion to dismiss is granted, albeit without prejudice. The Clerk

of Court is respectfully directed to terminate the motion pending at docket entry 14 and to close this

case.

SO ORDERED.

Dated:      July 2, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge




                                                    13
